Case 1:20-cv-00067-SPB-RAL Document 31 Filed 10/08/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LORRI L. BRIGGS, et al,
Plaintiff, C.A. No, 1:20-cv-67

Richard A. Lanzillo

United States Magistrate Judge

Vv.

SUBARU OF AMERICA INC,,
Defendant ORDER ON PLAINTIFFS’ MOTION
FOR RECONSIDERATION

ECF NO. 30

Ne NS Ne Ne ee

The Court previously denied the Plaintiffs’ Motion to Disqualify the undersigned. See ECF
No. 26. Plaintiff has now asked for reconsideration of that order. ECF No. 30. Counsel for the
Plaintiff has disavowed any allegation that the undersigned has any actual bias or conflict of interest
that would warrant recusal in this matter. However, counsel maintains that the outdated corporate
record previously on file with the Pennsylvania Depattment of State, which listed the undersigned as
an officer of defense counsel’s law firm during the pendency of this action, although erroneous,
creates an appearance of impropriety.

Upon further consideration, the PlaintifPs Motion for Reconsideration is GRANTED. Out
of an abundance of caution, the undersigned recuses from further proceedings in this matter. This
case will be returned to the Clerk of Court for re-assignment to another United States Magistrate
Judge.

So ordered this 8" day of October, 2020.

nLa2tf

 

RICHARD A. LANZILLO~
United States Magistrate Judge
